MEMORANDUM OPINION

                                          No. 04-12-00322-CR

                                   IN RE Erica Dawn HAYWOOD

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: June 13, 2012

PETITION FOR WRIT OF MANDAMUS AND MOTION FOR EMERGENCY
RELIEF ARE DENIED

           On May 24, 2012, Relator Erica Dawn Haywood filed a petition for writ of mandamus

and motion for emergency relief, complaining of the trial court’s failure to rule on various pro se

motions. However, counsel has been appointed to represent Relator in the criminal proceeding

pending in the trial court for which she is currently confined. A criminal defendant is not

entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App.

2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal

duty to rule on pro se motions or petitions filed with regard to a criminal proceeding in which the

defendant is represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial



1
  This proceeding arises out of Cause No. 2011CR4672, styled State of Texas v. Erica Dawn Haywood, pending in
the 399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.
                                                                                 04-12-00322-CR


court did not abuse its discretion by declining to rule on Relator’s pro se motions filed in the

criminal proceeding pending in the trial court. Accordingly, the petition for writ of mandamus

and motion for emergency relief are denied. TEX. R. APP. P. 52.8(a).


                                                    PER CURIAM


DO NOT PUBLISH




                                              -2-